Citation Nr: 1550674	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  11-15 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 1965 to June 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the outset, it is noteworthy that the Veteran's service entrance audiometry (but not his service separation audiometry) is presumed to have been conducted under ASA standards (requiring conversion to ISO values for comparison to service separation audiometry and current audiometry purposes).  The Veteran's service treatment records show that on service entrance audiometry (converted to ISO values) the puretone threshold at 500 hertz in the left ear was elevated (albeit not reflecting a hearing loss disability).  On May 1970 service separation examination audiometry, puretone thresholds at 500, 1000, and 2000 hertz were all reported to be 0, and at 4000 hertz they were reported to be 5 decibels in the right ear, and 8 in the left, respectively.   Those findings appear to suggest either that the Veteran's hearing acuity improved significantly during service or that either the entrance or separation audiometry may be suspect.  The Veteran's service personnel show his duties in service included heavy vehicle driver, light truck driver and rifleman, and it may be assumed that by virtue of those service occupations he was exposed to some degree of noise trauma in service.

On September 2009 VA audiometric examination, the Veteran stated he served in a combat zone and was exposed to noise from being around tank guns.  He said his tinnitus was longstanding, but he was not sure when it began.  Bilateral sensorineural hearing loss was diagnosed.  The examiner indicated that she was unable to resolve whether the Veteran's bilateral hearing loss and tinnitus are related to his service without resorting to mere speculation.  She noted (erroneously) that the Veteran had normal hearing in both ears on service entrance (when, in fact, an elevated puretone threshold was found in the left ear).  She stated that since audiometry on the service separation examination did not test above 4,000 Hertz, hearing loss at that time could not be ruled out (but did not comment on the validity of the service separation examination audiometry/its consistency with service entrance examination audiometry).  She said the Veteran's military occupational specialty for his period of service from June 1966 to June 1970 could not be verified.  In fact, the record clearly shows the Veteran's duties in service were are noted above.  Because the examination appears to have been based on incomplete or inaccurate factual bases, the report and opinion offered are inadequate for rating purposes, and another audiological evaluation to ascertain the etiology of the Veteran's hearing loss is necessary 

The RO denied the claim in October 2009, citing to an Institute of Medicine study to the effect that there is no scientific basis for delayed onset noise-induced hearing loss, that is, having normal hearing at discharge and then attributing hearing loss years later to noise trauma in service.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should forward the Veteran's record to an audiologist (other than the one who conducted the September 2009 examination and provided the opinion then given) for review and an advisory medical opinion regarding the etiology of the Veteran's bilateral hearing loss and tinnitus.  The opinion should respond to the following:

Based on the factual evidence of record, please identify the likely etiology of the Veteran's hearing loss disability and tinnitus.  Specifically, is it at least as likely as not (a 50% or greater probability) that they are related to his service/was incurred or aggravated therein, to include as due to noise trauma associated with his military occupations.  The rationale for the opinion should discuss the validity of the service entrance examination and service separation examination audiometry (i.e., whether or not the tests are consistent and should be accepted at face value and whether or not they indeed reflect that the Veteran's hearing acuity improved in service).  If the Veteran's hearing loss and tinnitus are determined to be unrelated to his service/noise trauma therein, the consulting audiologist should identify the etiology considered more likely (and explain why that is so).  

The consulting audiologist should include rationale with all opinions.

2.  The AOJ should then review the record and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and returned the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

